NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 17 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RICHARD BREWSTER MAIN,                          No. 17-71070

                Petitioner-Appellant,           Tax Ct. No. 20609-14

 v.                                             MEMORANDUM*

COMMISSIONER OF INTERNAL
REVENUE,

                Respondent-Appellee.

                           Appeal from a Decision of the
                             United States Tax Court

                            Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Attorney Richard Brewster Main appeals pro se from the Tax Court’s

decision, following a bench trial, upholding the Commissioner of Internal

Revenue’s determination of deficiencies and penalties, after concessions, for tax

year 2009. We have jurisdiction under 26 U.S.C. § 7482(a)(1). We review de



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo the Tax Court’s legal conclusions and for clear error its factual findings.

Hardy v. Comm’r, 181 F.3d 1002, 1004 (9th Cir. 1999). We affirm.

      The Tax Court did not clearly err in determining that Main failed to produce

sufficient evidence to demonstrate his entitlement to further deductions. See

Sparkman v. Comm’r, 509 F.3d 1149, 1159 (9th Cir. 2007) (taxpayer bears burden

of showing sufficient evidence to substantiate a claimed deduction). Contrary to

Main’s contention, the Tax Court did not err in failing to shift the burden of proof

to the Commissioner. See 26 U.S.C. § 7491(a) (requirements for shifting burden of

proof to Commissioner after taxpayer produces credible evidence).

      The Tax Court did not abuse its discretion in admitting into evidence Main’s

tax return and the notice of deficiency. See Fed. R. Evid. 901(a) (authentication

requirement is satisfied by “evidence sufficient to support a finding that the item is

what the proponent claims it is”); Fed. R. Evid. 901(b)(1) and (7) (authentication

by witness testimony and evidence that document filed in a public office); United

States v. Pang, 362 F.3d 1187, 1193 (9th Cir. 2004) (Rule 901 permits a court to

admit evidence if sufficient proof has been introduced so that a trier of fact can

find in favor of authenticity or identification); Pahl v. Comm’r, 150 F.3d 1124,

1132 (9th Cir. 1998) (no abuse of discretion where Tax Court admitted under Rule

901(b)(1) document authenticated by witness testimony as to the accuracy of the

signature on the document); see also Sparkman, 509 F.3d at 1156 (standard of


                                          2                                     17-71070
review for evidentiary rulings). We reject as without merit Main’s remaining

evidentiary objections.

       The Tax Court did not abuse its discretion in proceeding with the trial on the

date set and limiting the trial to one day. See Navellier v. Sletten, 262 F.3d 923,

941 (9th Cir. 2001) (setting forth standard of review for trial management

decisions and indicating that trial courts have broad authority to impose reasonable

time limits on trials).

       We reject as without merit Main’s contentions regarding the computation of

his tax deficiency pursuant to Tax Court Rule 155 and alleged due process

violations.

       AFFIRMED.




                                          3                                    17-71070